137 B.R. 560 (1991)
Harris KRAFCHICK, Trustee Jobel Shopperstown Realty Trust, Plaintiffs,
v.
ZAYRE OF EAST PROVIDENCE, INC. and TJX Companies, Inc., f/k/a Zayre Corp., Defendants.
Civ. A. No. 91-11866-N.
United States District Court, D. Massachusetts.
September 18, 1991.
Gary Snerson, Melvin Newman, Chestnut Hill, Mass., for plaintiffs.
Douglas H. Meal, Jonathan Craig Wilk, Ropes & Gray, Boston, Mass., for defendants.

ORDER
DAVID S. NELSON, District Judge.
Pursuant to 28 U.S.C. § 157(a), Defendant seeks to have this matter referred to the United States Bankruptcy Court for the District of Massachusetts. Under 28 U.S.C. § 157(a), the district court may refer to the bankruptcy judges of the district any cases arising under or related to the case under Chapter 11 of the United States Bankruptcy Code (11 U.S.C. § 101 et seq.).
This court finds that The TJX Companies, Inc. ("TJX") has an indemnification agreement with Ames Department Stores, Inc. ("Ames") whereby Ames has agreed to indemnify TJX for any and all liability incurred by TJX pursuant to this action. Therefore, this matter is related to the proceedings commenced by Ames under Chapter 11 of the United States Bankruptcy Code (11 U.S.C. § 101 et seq.).
Accordingly, this court ALLOWS the defendant's motion to refer this case to the United States Bankruptcy Court for the District of Massachusetts, there being no opposition thereto.
Having granted the defendant's motion for referral of this case, this court need not decide on the defendant's additional motion to extend the time to file an answer to the complaint. This issue is left to the bankruptcy judge to address.
SO ORDERED.